Title: To Benjamin Franklin from Jonathan Williams, Jr., 24 June 1777
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honored Sir
Nantes 24 June 1777.
I recvd your kind favour of the 14th and 20th Inst. the first reccommending M. de Bretigny &c. to whom I will show every possible assistance and civility as far as is consistent with my orders, the last informing me of Mr. Deans absence and of the necessity of waiting his return. I hope he will be by this time at paris and that I may have some orders similar to those Mr. Montieu has given, or that Mr. Montieus orders may be recalled.
I did flatter myself that in your Letter you would have favoured me with a Line or two in answer to mine of the 8th Inst. I know I give you a great deal of Trouble in my concerns, perhaps too much, but there is one that grows upon me every day with such rapidity that I must either discontinue all sort of communication or at once discover my attachment; I am much mistaken if Mr. S’s second Daughter does not already understand as much as is in my power to tell her, all I ask is, whether you think with my present prospects I can honourably make an offer to her consistent with that regard for her Happiness which I ought to have. I may perhaps be mistaken, or perhaps may be too vain, but as far as I can allow myself to judge she is not displeased with my attention to her. In short Sir if I stay in this place I must hazard a Refusal or not see her any more. I beg your excuse and am with the greatest Respect and affection Honored Sir Your dutifull and affectionate Kinsman
J Williams Junr
Nantes June 24. 1777.


The Letter you sent me inclosed is from aunt Johnson, she says that her son is returnd, & that nancy intends soon to return; this she desires me to tell you, with her Dutiful Respects. I write one in return which please to send to the post.

 
Addressed: Doctor Franklin
Notations: Jon Williams Nantes 24 June 77 / Mr Jona Williams
